Exhibit 13 April 10, 2010 Dear Fellow Shareholders: Simsbury Bank performed very well in 2009.The directors, management and employees of the Bank are proud to have been able to fulfill a key objective of the Bank’s founders:that this locally controlled bank would successfully meet our market’s loan and deposit demand not only in good but also in bad economic times.2009 was a year marked by a world-wide financial market crisis and deep economic recession.Simsbury Bank played its role as a trusted financial partner, continuing to both lend to businesses and households and provide a safe and secure place for savings and cash management.Total assets grew by over 13% due to a similar increase in deposits as we welcomed new customers and an increase in business from existing customers seeking reliability at a time of great uncertainty in the banking system.Loans grew by over 7%.We returned to profitability after 2008’s Fannie Mae and Freddie Mac preferred stock write-down-induced loss.Revenue grew strongly by 8%. The period of time from early September 2008 through the first half of 2009 will be remembered as an extraordinary period in financial market and economic history.From the September 2008 nationalization of Fannie Mae and Freddie Mac to the publication of large bank “stress test” results in May 2009, we experienced a hurricane of events that created great uncertainty about the future.As the second half of 2009 unfolded, it appeared that the hurricane had passed and left many challenges in its wake to return the economy to sustained, low inflationary and full-employment growth and to reform the financial system to avoid in the future the behaviors that led to the financial market crisis. Simsbury Bank’s performance in 2009 would have been impossible without our participation in the Treasury’s Capital Purchase Program (“CPP”).Simsbury Bank fully deployed the $4 million in preferred stock capital raised through participation in the CPP by building our local customer base.We were able to accommodate local deposit demand and lend a large share of those deposits to local businesses and households.We did not have to resort to Federal Home Loan Bank or other borrowings to fund the loan and investment growth necessary to productively deploy the CPP capital.Our capital ratios at year-end are in line with our historic capital ratios.We remain “well capitalized” from a regulatory standard perspective. Simsbury Bank’s strong balance sheet and dedicated staff position it extremely well for the future.We have a relatively low-risk loan portfolio comprised of loans secured by conventionally underwritten residential mortgages and home equity loans (72%), commercial loans (26%), and consumer loans (2%).We have only modest exposure to one of the typically riskiest loan categories, non-owner-occupied commercial real estate secured loans, which comprised less than 7.5% of our total loans, well below many peer banks.Our deposit mix remains low cost and diversified with almost 32% demand deposits, 35% money market and savings deposits, and 33% certificates of deposit.Finally, our capital levels remain comfortably above levels qualifying the Bank as “well capitalized” from a regulatory perspective. Earnings In 2009, Simsbury Bank’s total revenue increased 8% to $9.9 million from the prior year due to a 12% increase in net dividend and interest income to $8.9 million, and a 10% increase in bank and investment services fees and commissions to $1.2 million, offset by a 22% increase in loan loss provision to $0.5 million.Net interest and dividend revenue benefited from volume growth.However, some of that gain was offset by the extraordinarily low interest rate environment.As strong deposit growth of 13% exceeded our robust loan growth of 7%, our loan to deposit ratio decreased from 82% at year-end 2008 to 77% at year-end 2009 and we increased our investment activity.The approximately 50% increase in our investment portfolio, whose components are generally lower yielding than loans, as well as the overall low interest rate environment resulted in a decline in our net interest margin from 3.95% in 2008 to 3.56% in 2009. 2 Thanks to the strong revenue growth and close management of noninterest expenses, the Bank returned to profitability in 2009 posting net income of $718 thousand.Noninterest expenses increased less than 2% as the two largest expenses, personnel related and occupancy expenses, declined, respectively, approximately 3% and 12%.The most significant expense increase was our FDIC insurance assessment which increased 268% to $516 thousand due to special assessments to all FDIC-insured institutions to replenish the FDIC insurance fund. 3 Loans and Deposits As noted above, 2009 was another excellent year for loan and deposit growth.Commercial purpose loans increased by approximately 6% and residential property secured mortgages and home equity loans increased by approximately 10%.Consumer loans increased 8%.The Bank’s deposit mix remains favorable and relationship based.Our deposit mix is now closer to the Bank’s historic and targeted distribution of approximately one third in each category than last year end when time deposits accounted for 39% of total deposits reflecting the many new customers to the Bank who were diversifying their deposits among many banks due to the financial market crisis.Deposit growth was led by savings deposits which increased by almost 27% and demand deposits which increased by over 14%.These increases were partially offset by a decrease in time deposits of approximately 3% as the Bank focused pricing advantages on full relationship customers.Average deposit balances increased almost 12% to over $12,100 from $10,800 at year end 2008.The number of demand deposit and savings accounts increased, respectively, 6% and 1%.The number of time deposit accounts declined 7%. Asset Quality The Bank’s asset quality remains strong, both absolutely and compared to our competitors.Nonaccrual loans at year-end stood at $3.2 million (1.63% of gross loans and leases).While this is a significantly higher level than the prior year-end’s $0.6 million (0.31% of gross loans and leases), we are comfortable that our credit risk management processes are effectively identifying and mitigating problem loans.Net charge offs were essentially flat at $353,000 (0.19% of average loans) compared to last year-end’s $358,000 (0.21% of average loans).The Bank’s provision for loan losses in 2009 totaled $547,000 compared to $450,000 in 2008.The allowance for loan and lease losses increased almost 10% to $2.2 million equaling 1.14% of total loans and leases at year end 2009. We continue to feel that our relatively low exposure to commercial real estate secured loans is one of our strengths.With only approximately 18% of our loans financing commercial real estate, we are among banks with the lowest exposure to commercial real estate in our market area.Construction and development loans total only approximately 3.5% of our total loans and non-owner-occupied commercial real estate secured loans total approximately 7.5% of our total loans. 4 Shareholders' Equity and Capital Due to the Bank’s return to profitability in 2009 as well as the preferred stock issued to the Treasury, the Company’s shareholders' equity increased significantly in 2009.Book value per share also improved.The Company’s stock price remains depressed, as does that of most of our peers. The Bank’s capital position was augmented in 2009 through participation in the Treasury’s Capital Purchase Program.The $4.0 million in capital raised at the attractive effective rate of 6.45% qualifies as Tier 1 capital from a regulatory perspective and we remain comfortably “well capitalized.”As noted above, the Bank has fully deployed the $4.0 million in capital in its banking business activities including deposit-taking from and lending to local businesses and households. 5 In Recognition Early in 2010, Simsbury Bank lost one of its founding directors, Robert August.Bob was a strong advocate for ensuring that the Bank fully played its role in the communities it serves.He will be missed by the many people and institutions he touched during his long life. Reflecting on 2009 and Looking Forward 2009 was a watershed year for the Company as we enjoyed double-digit balance sheet growth.Earnings improved, but are still below our goal.In a year of extraordinary financial market and economic turbulence, Simsbury Bank fulfilled the mission set forth by its founders of meeting the credit and other banking needs of our local market even in the most adverse of economic circumstances. 2010 marks Simsbury Bank’s 15th anniversary.We will work hard to make it another year of forward progress in helping our customers achieve their life goals, providing our shareholders with a competitive return, ensuring that our employees enjoy fulfilling jobs, and improving our communities’ quality of life. We plan to continue our growth momentum in 2010 by doing well what we do best:listening to our customers’ needs and goals, providing them with informed advice to help them achieve their goals, being available and accurate in our performance, and thereby earning a position as their trusted partner.We will focus particularly on four strategies that are grounded in our historic strengths and speak to our customers’ needs. § We will add to our residential mortgage product offerings and extend our market reach.As the housing market stabilizes, we want to be in a position to help as many households as possible to achieve their home ownership goals.By expanding the products we offer, including FHA mortgages, and extending our geographic reach, we will leverage our historic expertise to build our customer base, balance sheet and earnings. § We will make it easier for small businesses to borrow from us.Currently, our commercial loan underwriting, approval and management processes are the same regardless of loan size.There are many companies in our market area that would prefer to select us for their borrowing and deposit needs, however find our loan process cumbersome.We think there is a great opportunity to bring our personal service to many more businesses by significantly streamlining our credit process for smaller business loans. § We want to offer our full service customers more rewards for consolidating their banking and investment business with us.To that end, we will launch a relationship program that provides a variety of pricing and service enhancements to customers who select us for most of their financial needs. § Finally, we will continue to embrace the efficiency and convenience that our 2009 investment in an upgraded technology platform provides to our customers and us.We will use technology to make it easier for customers to access us and our services and to streamline our work processes to improve controls and productivity and make it easier for us to serve our customers. We appreciate your support and look forward to continuing to enhance shareholder value by helping our customers achieve their life and business goals through our banking and investment services capabilities. Sincerely, /s/ Martin J. Geitz /s/ Lincoln S. Young Martin J. Geitz Lincoln S. Young President & Chief Executive Officer Chairman of the Board of Directors 6 Selected Financial and Other Data At 12/31/09 At 12/31/08 At 12/31/07 Balance Sheet Data: Total assets $ $ $ Loans, net Investment securities Federal funds sold, money market mutual funds, and other interest-earning deposits 8,876,984 7,550,417 2,330,187 Deposits Stockholders’ equity For the Year Ended 12/31/09 For the Year Ended 12/31/08 For the Year Ended 12/31/07 Statement of Income Data: Total interest and dividend income $ $ $ Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Gain (loss) on loans sold, net - ) Writedown of available-for-sale securities - ) ) Other noninterest income Noninterest expense Income tax expense (benefit) ) Net income (loss) ) Earnings (loss) per common share $ $ ) $ Earnings (loss) per common share, assuming dilution $ $ ) $ Other Data: Net interest spread % % % Net interest margin % % % Return on average assets % )% % Return on average stockholders’ equity % )% % Dividend payout ratio % n/a % Average stockholders’ equity to average assets % % % 7 Management's Discussion and Analysis of Financial Conditions and Results of Operations Forward-Looking Statements When used in this Annual Report or any press release, public announcement or filing, the words “intends,” “expects,” “plans,” “estimates,” “projects,” “believes,” “anticipates” and similar expressions are intended to identify forward-looking statements.The Company (defined below) has made and may continue to make various forward-looking statements with respect to earnings, credit quality and other financial and business matters for periods subsequent to December 31, 2009.All statements, other than statements of historical facts, are forward-looking statements.The Company cautions that these forward-looking statements are not guarantees of future performance and are subject to numerous assumptions, risks and uncertainties, and that statements relating to subsequent periods are subject to greater uncertainty because of the increased likelihood of changes in underlying factors and assumptions.Actual results could differ materially from forward-looking statements.In addition to those factors previously disclosed by the Company or the Bank (defined below) and those factors identified elsewhere herein, the following factors could cause actual results to differ materially from such forward-looking statements: competitive pressures on loan and deposit product pricing; other actions of competitors; changes in economic conditions; the extent and timing of actions of the Federal Reserve Board; customer deposit disintermediation; changes in customers' acceptance of the Bank's products and services; and the extent and timing of legislative and regulatory actions and reforms. Please do not rely unduly on any forward-looking statement, as such statements speak only as of the date made and the Company undertakes no obligation to revise or update such statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events or circumstances. General This discussion is designed to assist you in better understanding the Company’s financial condition, results of operations, liquidity and capital resources and any significant changes and trends related thereto.This discussion should be read in conjunction with our financial statements. SBT Bancorp, Inc. (the “Company”) is the holding company for The Simsbury Bank & Trust Company, Inc. (the “Bank”).The Company was incorporated in the State of Connecticut on February 17, 2006.The Company became the Bank’s sole shareholder pursuant to a reorganization that occurred on March 2, 2006.The Company’s only business is its investment in the Bank, which is a community-oriented financial institution providing a variety of banking and investment services. The Bank was incorporated on April 28, 1992 and commenced operations as a Connecticut chartered bank on March 31, 1995.The Bank's deposit accounts are insured under the Federal Deposit Insurance Act, up to the maximum applicable limits thereof.The Bank is not a member of the Federal Reserve System.The Bank's main office and its corporate offices are located in the town of Simsbury, Connecticut.The Bank has branch offices in the towns of Granby, Avon, and Bloomfield, Connecticut. The Bank also maintains a business office in Canton, Connecticut.The aggregate population for the Bank's market area is 97,110, comprised of approximately 36,800 households.The Bank's customer base consists primarily of individual consumers and small businesses in north central Connecticut.The Bank has in excess of 20,516 deposit accounts. The Bank offers a full range of commercial banking services to residents and businesses in its primary and secondary markets through a wide variety of mortgage programs, home equity lines and loans, FDIC-insured checking, savings, and IRA accounts, 401K rollover, as well as safe deposit and other customary non-deposit banking services.As of December 31, 2009, approximately 78% of the Bank's loans were secured by residential property located in Connecticut. 8 The Bank has two ATMs at its main office and at the Bloomfield branch, and one ATM at each of its other branch/business office locations.The ATMs generate activity fees based upon utilization by other banks' customers.The Bank offers investment products to customers through SBT Investment Services, Inc., a wholly-owned subsidiary of the Bank, and through its affiliation with the securities broker/dealer LPL Financial Services Corporation. The Bank’s deposits increased by $29.6 million or 13.4% in 2009. The Bank’s total assets at year-end 2009 were $274 million, an increase of $33 million or 13.7% from the $241 million at year-end 2008.The Bank’s loan portfolio increased by $13.4 million or 7.4% in 2009 and ended the year at $193.5 million.The Bank’s loan-to-deposit ratio, an important determinant of net interest income, decreased to 77% at year-end 2009, compared to 82% at year-end 2008. There was net income of $718,291 or $0.60 per common share for the year ended December 31, 2009, an increase of $1.4 million from the net loss of $644,824 or $(0.75) per common share reported for the year ended December 31, 2008.The net loss in 2008 was principally attributable to an impairment charge of $1,755,600 on investments in Fannie Mae and Freddie Mac securities. Results of Operations for the Years Ended December 31, 2009, 2008, and 2007 Net Interest Income and Net Interest Margin The Bank’s earnings depend largely upon the difference between the income received from its loan portfolio and investment securities and the interest paid on its liabilities, mainly interest paid on deposits.This difference is “net interest income.”The net interest income, when expressed as a percentage of average total interest-earning assets, is referred to as the net interest margin.The Bank’s net interest income is affected by the change in the level and the mix of interest-earning assets and interest-bearing liabilities, referred to as volume changes.The Bank’s net interest margin is also affected by changes in yields earned on assets and rates paid on liabilities, referred to as rate changes.Interest rates charged on the Bank’s loans are affected principally by the demand for such loans, the supply of money available for lending purposes and competitive factors.These factors are in turn affected by general economic conditions and other factors beyond the Bank’s control, such as federal economic policies, the general supply of money in the economy, legislative tax policies, governmental budgetary matters, and the actions of the Federal Reserve. Net interest and dividend income after provision for loan losses totaled $8,421,469 in 2009, which is an increase of $849,229, or 11.2%, from 2008.Earning assets have grown from $191 million on December 31, 2005 to $256 million at December 31, 2009.The Bank’s net interest spread and net interest margin decreased to 3.32% and 3.56%, respectively, during 2009 as compared to 3.56% and 3.95%, respectively, during 2008.This was primarily due to the historically low level of interest rates prevalent for much of the year. The following table presents the average amounts outstanding for the major categories of the Bank’s interest-earning assets and interest-bearing liabilities and the average interest rates earned or paid thereon for the years ended December 31, 2009, 2008 and 2007. 9 NET INTEREST INCOME (Dollars in thousands) For the Year Ended 12/31/09 Average Balance Interest Yield Federal funds sold and overnight deposits $ $
